IV117th CONGRESS1st SessionH. RES. 452IN THE HOUSE OF REPRESENTATIVESJune 1, 2021Mr. Calvert submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for consideration of the bill (H.R. 2083) to prohibit the use of Federal funds for certain purposes within the District of Columbia.That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 2083) to prohibit the use of Federal funds for certain purposes within the District of Columbia. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of H.R. 3556 as introduced, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure; and (2) one motion to recommit with or without instructions.2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 2083.